Case: 21-2229    Document: 28     Page: 1    Filed: 04/01/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  ALYSIA Y. WILLIAMS,
                       Petitioner

                             v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2021-2229
                  ______________________

    Petition for review of an arbitrator’s decision in No.
 200610-06970 by John T. Nicholas.
                  ______________________

                      ON MOTION
                  ______________________

  Before PROST, REYNA, and CUNNINGHAM, Circuit Judges.
 CUNNINGHAM, Circuit Judge.
                         ORDER
     The Department of Veterans Affairs moves unopposed
 to waive the requirements of Federal Circuit Rule 27(f) and
 remand to allow the arbitrator to reevaluate his determi-
 nation concerning the standard of proof and the penalty
 choice of removal in light of this court’s intervening deci-
 sions in Rodriguez v. Department of Veterans Affairs, 8
Case: 21-2229    Document: 28      Page: 2     Filed: 04/01/2022




 2                                             WILLIAMS   v. DVA



 F.4th 1290 (Fed. Cir. 2021), and Connor v. Department of
 Veterans Affairs, 8 F.4th 1319 (Fed. Cir. 2021).
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) The motion is granted. The case is remanded to the
 arbitrator for further proceedings consistent with the mo-
 tion and this order.
     (2) Each side shall bear its own costs.
                                    FOR THE COURT

 April 1, 2022                      /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court

 ISSUED AS A MANDATE: April 1, 2022